STATE OF MICHIGAN

                           COURT OF APPEALS



JOHN FRANCIS LECHNER,                                              UNPUBLISHED
                                                                   May 8, 2018
               Plaintiff-Appellant,

v                                                                  No. 337872
                                                                   Chippewa Circuit Court
BRIAN PEPPLER,                                                     LC No. 15-014055-CZ

               Defendant-Appellee.


Before: SHAPIRO, P.J., and M. J. KELLY and O’BRIEN, JJ.

PER CURIAM.

        Plaintiff, John Lechner, appeals as of right from the trial court’s order granting summary
disposition in favor of defendant, Brian Peppler, pursuant to MCR 2.116(C)(7) (statute of
limitations) and MCR 2.116(C)(8) (failure to state a claim). Because the trial court did not err,
we affirm.

                                       I. BASIC FACTS

        On December 10, 2015, acting in propria persona, Lechner filed a five-count complaint
against Peppler. Relevant to this appeal, he stated that at all relevant times, Peppler was the
elected Prosecuting Attorney for Chippewa County. In Count 1, Lechner alleged that Peppler
was liable for abuse of process. In Counts 2 and 3, he claimed that Peppler had violated his civil
rights under 42 USC 1983. In Count 4, he asserted that Peppler was liable for “aiding and
abetting.” And in Count 5, Lechner contended that Peppler was liable for intentional infliction
of emotional distress. Each count was premised on allegations that, working with Lechner’s ex-
wife and the Chippewa County Sheriff’s Office, Peppler had wrongfully brought criminal
charges against Lechner in August 2011. Generally, Lechner alleged that the charges were
brought for an improper purpose—namely to further Lechner’s ex-wife’s agenda to acquire
Lechner’s share of the marital estate and in retaliation for Lechner campaigning against Peppler
in the previous election cycle. Lechner also asserted that the charges lacked a factual basis, and
he believed that there was a malicious and intentional delay between when the events leading to
the charges occurred and when the charges were brought, which he attributed to Peppler’s desire




                                               -1-
to aid the federal government in bringing additional charges against him.1 In addition to the
charges, Lechner also contended that in June 2012, Peppler voluntarily and falsely testified
against him in the federal case, which resulted in Lechner being convicted and sentenced to 51
months in federal prison. Lechner further asserted that in December 2012, the state charges—
which had no lawful basis—were dismissed after a nolle prosequi order was entered. He claims
that was because Peppler knew he could not prove the charges and had already achieved his goal,
i.e., getting Lechner convicted in federal court.

        Peppler moved for summary disposition under MCR 2.116(C)(7), arguing that based on
the dates in Lechner’s complaint, the alleged wrong occurred, at the latest, in June 2012, when
Lechner was convicted of the federal charges. Peppler noted that the statute of limitations for
abuse of process, a § 1983 claim, civil conspiracy, 2 and intentional infliction of emotional
distress was three years, which meant that, at best the limitations period for each claim would
have expired in June 2015. Peppler also noted that, to the extent that there was a malicious
prosecution claim, the limitations period was two years, which meant that the limitations period
would have expired in June 2014, at the latest. Because the complaint was filed in December
2015, Peppler contended that it was wholly barred by the applicable limitations periods. In
addition, Peppler argued that any claims based on his testimony in federal court were barred by
witness immunity, and any claims based on his actions as the Prosecuting Attorney were barred
by governmental immunity. He also pointed out that Lechner had failed to plead any facts in
avoidance of governmental immunity. Thus, he asserted summary disposition was proper under
MCR 2.116(C)(8).

        In response, without citing any legal authority, Lechner argued that the limitations
periods did not bar his claims and that Peppler was not protected by governmental immunity. He
clarified during oral argument before the trial court that he believed the limitations periods did
not start to run until December 12, 2012, when Peppler filed the nolle prosequi motions to
dismiss. He also asserted that the limitations period was tolled until he was released from federal
prison, ostensibly because he was unable to defend his rights while incarcerated.

         The trial court found that the claims accrued in August 2011, when the charges were
allegedly brought without proper justification. It concluded that the relevant periods of
limitations barred each count of the complaint. The court also expressly found that Peppler was
entitled to governmental immunity and that Lechner had failed to allege any facts in avoidance
of its application. Accordingly, the court granted summary disposition in Peppler’s favor.


1
  In September 2011, Lechner was arrested and charged with two counts of transporting
explosives without a permit and improper storage of explosives, one count of possessing
explosives while under indictment, and one count of making a materially false statement to
government officials. United States v Lechner, 806 F3d 869 (CA 6, 2015). He was convicted
following a jury trial. Id. at 872.
2
  Peppler argued that there was no civil claim for “aiding and abetting;” however, based on the
complaint, he surmised that Lechner may have been bringing a claim for civil conspiracy. The
trial court agreed and treated the aiding and abetting claim as a civil conspiracy claim.


                                                -2-
       This appeal follows.

                                 II. SUMMARY DISPOSITION

                                 A. STANDARD OF REVIEW

       Lechner argues that the trial court erred by granting summary disposition. We review de
novo challenges to a court’s decision on a motion for summary disposition. Barnard Mfg Co v
Gates Performance Engineering, Inc, 285 Mich. App. 362, 369; 775 NW2d 618 (2009).

                                         B. ANALYSIS

         Lechner brought claims of abuse of process, violation of his civil rights, aiding and
abetting the violation of his civil rights, and intentional infliction of emotional distress. All of
the claims are predicated on action taken by Peppler with respect to the state and federal charges.
According to Lechner, the state charges were filed on August 22, 2011. He was convicted on the
federal charges in June 2012. The state charges were, thereafter, dismissed after Peppler filed
the nolle prosequi motions, which the trial court granted in December 2012. Peppler sought
nolle prosequi because Lechner “is serving a sentence out of federal court,” so “[p]rosecution
[is] not desired at this time.”

        We must determine when Lechner’s claims against Peppler accrued. See MCL 600.5827
(“Except as otherwise expressly provided, the period of limitations runs from the time the claim
accrues.”). Generally, MCL 600.5827 provides that a “claim accrues at the time provided in
sections 5829 to 5838, and in cases not covered by these sections the claim accrues at the time
the wrong upon which the claim is based was done regardless of the time when damage results.”
Here, the “wrong upon which the claim is based” is, according to the complaint, twofold: (1)
Peppler bringing the state charges in August 2011 and (2) Peppler testifying against Lechner in
the federal case in June 2012. In addition, “[t]he date on which the statute of limitations begins
to run in a § 1983 action is a question of federal law. Ordinarily, the limitations period starts to
run when the plaintiff know or has reason to know of the injury which is the basis of his action.”
Kuhnle Bros, Inc v Co of Geauga, 103 F3d 516, 520 (CA 6, 1997) (quotation marks and citations
omitted). Here, at the latest, Lechner knew or had reason to know of his injury—federal
conviction premised on false state law charges—in June 2012, when he was convicted on the
federal charges.

        Nevertheless, Lechner argues that his claims accrued in 2013 when he discovered that a
nolle prosequi was entered, because it was then that he began to suffer the prejudicial effect of
Peppler’s actions because he could no longer defend himself in state court.3 However, the statute
of limitations is triggered when the claim accrues regardless of when the damage results. MCL
600.5827. Here, as soon as he was charged in state court, Lechner would have had reason to
believe that the charges were without merit and would have been able to raise a claim at that


3
 It appears that Lechner sought to have the dismissed charges reinstated against him so that he
could have them dismissed for lack of merit.


                                                -3-
point. To the extent that he argues that purpose of the charges was to facilitate federal charges
against him, his federal trial was in June 2012, so he would have been aware of how the state
charges were being used against him at that time. Accordingly, we find unpersuasive Lechner’s
claim that he did not begin to suffer prejudice from the charges until he knew they were
dismissed. Rather, if the allegedly improper charges were the basis for the federal charges, he
was prejudiced from the outset. Accordingly, we conclude that, at the latest, the claims against
Lechner accrued in June 2012. See MCL 600.5827; Kuhnle Bros, Inc, 103 F3d at 520.

         Under MCL 600.5805(10), the statute of limitations for Lechner’s claims of abuse of
process and intentional infliction of emotional distress is three years. See also Nelson v Ho, 222
Mich. App. 74, 85; 564 NW2d 482 (1997) (“Claims of intentional infliction of emotional distress
must be brought within three years after they accrue in order to avoid the limitation bar.”).
“Michigan’s three year statute of limitations for personal injury claims . . . governs section 1983
actions when the cause of action arises in Michigan.” McCune v Grand Rapids, 842 F2d 903,
905 (CA 6, 1988) (citations omitted); MCL 600.5805(10). The limitations period for civil
conspiracy premised on the allegedly improper arrest/violation of civil rights is likewise a three-
year period. Terlecki v Stewart, 278 Mich. App. 644, 653; 754 NW2d 899 (stating “the
conspiracy claim takes on the limitations period for the underlying wrong that was the object of
the conspiracy”). Finally, to the extent that Lechner brought a claim for malicious prosecution,
the statute of limitations is two years, MCL 600.5805(5). Because each of these claims accrued,
at the latest, in June 2015, the December 2015 complaint was untimely.

       Lechner argues that the statute of limitations was tolled under the continuing violations
doctrine. Generally, state tolling rules govern § 1983 actions. Heimeshoff v Hartford Life &
Accident Ins Co, 571 U.S. 99, 116; 134 S. Ct. 604, 616; 187 L. Ed. 2d 529 (2013). The crux of the
doctrine is that “a continuing wrong is established by continual tortious acts, not by continual
harmful effects from an original, completed act.” Horvath v Delida, 213 Mich. App. 620, 627;
540 NW2d 760 (1995). Here, the only tortious acts alleged by Lechner occurred prior to his
alleged unlawful imprisonment, and a new cause of action did not accrue, as Lechner alleges,
each day he was imprisoned. Thus, in the absence of new tortious action that would trigger a
new period of limitations, the continuing-violations doctrine does not render Lechner’s
complaint timely.

     For the foregoing reasons, we conclude that the trial court did not err by granting
summary disposition under MCR 2.116(C)(7).4




4
  The trial court also granted summary disposition under MCR 2.116(C)(8) after concluding that
governmental immunity barred the entirety of Lechner’s suit and that he had not pleaded facts in
avoidance of it. Lechner has not challenged that part of the trial court’s decision on appeal.
Accordingly, even if Lechner could establish that the trial court erroneously applied the statute of
limitations, we would not conclude he was entitled to relief.


                                                -4-
Affirmed. Peppler may tax costs as the prevailing party. MCR 7.219(A).

                                                 /s/ Douglas B. Shapiro
                                                 /s/ Michael J. Kelly
                                                 /s/ Colleen A. O'Brien




                                     -5-